Exhibit 10.2

EXECUTION COPY

SECURITIES PURCHASE AGREEMENT

SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of December 29, 2008,
by and among Stereotaxis, Inc., a Delaware corporation, with headquarters
located at 4320 Forest Park Avenue, Suite 100, St. Louis, Missouri 63108
(the “Company”), and the investors listed on the Schedule of Buyers attached
hereto (individually, a “Buyer” and collectively, the “Buyers”).

WHEREAS:

A. The Company and the Buyers desire to enter into this transaction to purchase
the Common Shares (as defined below) and Warrants (as defined below) pursuant to
the Registration Statement (as defined below) which is currently effective, has
at least $65,820,600 of initial offering price of unallocated securities
available for sale as of the date hereof and has been declared effective in
accordance with the Securities Act of 1933, as amended (the “1933 Act”), by the
United States Securities and Exchange Commission (the “SEC”), and which is
currently effective.

B. Each Buyer wishes to purchase, and the Company wishes to sell, upon the terms
and conditions stated in this Agreement, (i) that number of shares of the Common
Stock, par value $0.001 per share, of the Company (the “Common Stock”), set
forth opposite such Buyer’s name in column (3) on the Schedule of Buyers
attached hereto (which aggregate amount for all Buyers shall be $9,392,562.04,
and (ii) warrants, in substantially the form attached hereto as Exhibit A-1 (the
“Warrants”), to acquire up to that number of additional shares of Common Stock
set forth opposite such Buyer’s name in column (4) of the Schedule of Buyers (as
exercised, collectively, the “Warrant Shares”), which Warrant Shares shall be
issued pursuant to the Registration Statement or, if such Registration Statement
is not available at the time of issuance of such Warrant Shares, shall be issued
solely pursuant to the cashless exercise provisions of the Warrant as securities
exempt from registration pursuant to Section 3(a)(9) of the 1933 Act.

C. The Common Shares, the Warrants and the Warrant Shares collectively are
referred to herein as the “Securities.”

NOW, THEREFORE, the Company and each Buyer hereby agree as follows:

1. PURCHASE AND SALE OF COMMON SHARES AND WARRANTS.

(a) Purchase of Common Shares and Warrants.

(i) Common Shares and Warrants. Subject to the satisfaction (or waiver) of the
conditions set forth in Sections 6 and 7 below, the Company shall issue and sell
to each Buyer, and each Buyer severally, but not jointly, shall purchase from
the Company on the Closing Date (as defined below), (x) the number of Common
Shares as is set forth opposite such Buyer’s name in column (3) on the Schedule
of Buyers, and (y) Warrants to acquire up to that number of Warrant Shares as is
set forth opposite such Buyer’s name in column (4) on the Schedule of Buyers.



--------------------------------------------------------------------------------

(ii) Closing. The date of the Closing (the “Closing Date”) shall be, on the date
of notification of satisfaction (or waiver) of the conditions to the Closing set
forth in Sections 6 and 7 below at the offices of Bryan Cave LLP, One
Metropolitan Square, Suite 3600, St. Louis, Missouri (unless otherwise mutually
agreed to by the Company and each Buyer). The Closing shall be deemed to have
occurred at 10:00 a.m., New York City time on the Closing Date.

(iii) Purchase Price. The aggregate purchase price for the Common Shares and the
Warrants to be purchased by each such Buyer at the Closing (the “Purchase
Price”) shall be the amount set forth opposite each Buyer’s name in column
(6) of the Schedule of Buyers, which shall be equal to $4.64 per Common Share
and $0.125 per Warrant Share underlying the Warrants.

(b) Form of Payment. On the Closing Date, (i) each Buyer shall pay its Purchase
Price to the Company for the Common Shares and the Warrants to be issued and
sold to such Buyer at the Closing, by wire transfer of immediately available
funds in accordance with the Company’s written wire instructions and (ii) the
Company shall deliver to each Buyer the Common Shares (allocated in the amounts
as such Buyer shall request) which such Buyer is then purchasing hereunder along
with the Warrants (allocated in the amounts as such Buyer shall request) which
such Buyer is purchasing, in each case duly executed on behalf of the Company
and registered in the name of such Buyer or its designee.

2. BUYER’S REPRESENTATIONS AND WARRANTIES. Each Buyer, severally and not
jointly, represents and warrants with respect to only itself that:

(a) No Sale or Distribution. Such Buyer is acquiring the Common Shares and the
Warrants in the ordinary course of its business for its own account. Such Buyer
does not presently have any agreement or understanding, directly or indirectly,
with any Person to distribute any of the Common Shares or Warrants. For the
purpose of this Agreement, “Person” means an individual, a limited liability
company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization and a government or any department or agency
thereof.

(b) Organization; Authority. Such Buyer is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by the applicable Transaction Documents
(as defined below) and otherwise to carry out its obligations thereunder. The
execution, delivery and performance by such Buyer of the transactions
contemplated by this Agreement has been duly authorized by all necessary action
on the part of such Buyer. This Agreement has been duly executed by such Buyer,
and when delivered by such Buyer in accordance with the terms hereof, will
constitute the valid and legally binding obligation of such Buyer, enforceable
against it in accordance with its terms, except (i) as such enforceability may
be limited by bankruptcy, insolvency, reorganization or similar laws affecting
creditors’ rights generally, (ii) as enforceability of any indemnification and
contribution provisions may be limited under the federal and state securities
laws and public policy, and (iii) that the remedy of specific performance and
injunctive and other forms of equitable relief may be subject to equitable
defenses and to the discretion of the court before which any proceeding therefor
may be brought.

 

- 2 -



--------------------------------------------------------------------------------

(c) No Conflicts. The execution, delivery and performance by such Buyer of this
Agreement and the consummation by such Buyer of the transactions contemplated
hereby will not (i) result in a violation of the organizational documents of
such Buyer or (ii) conflict with, or constitute a default (or an event which
with notice or lapse of time or both would become a default) under, or give to
others any rights of termination, amendment, acceleration or cancellation of,
any agreement, indenture or instrument to which such Buyer is a party, or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws) applicable to such Buyer,
except in the case of clauses (ii) and (iii) above, for such conflicts,
defaults, rights or violations which would not, individually or in the
aggregate, reasonably be expected to have a material adverse effect on the
ability of such Buyer to perform its obligations hereunder.

(d) Residency. Such Buyer is a resident of that jurisdiction specified below its
address on the Schedule of Buyers.

The Company acknowledges and agrees that each Buyer does not make or has not
made any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in this Section 2.

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company represents and
warrants to each of the Buyers that, as of the date hereof and as of the Closing
Date:

(a) Shelf Registration Statement. A “shelf” registration statement on Form S-3
(File No. 333-137007) with respect to the Securities has been prepared by the
Company in conformity in all material respects with the requirements of the 1933
Act, and the rules and regulations (the “Rules and Regulations”) of the SEC
thereunder and has been filed with the SEC. The Company and the transactions
contemplated by this Agreement meet the requirements and comply with the
conditions for the use of Form S-3. The Registration Statement (as defined
below) meets the requirements of Rule 415(a)(1)(x) under the 1933 Act and
complies in all material respects with said rule. Copies of such registration
statement, including any amendments thereto, the base prospectus (meeting in all
material respects the requirements of the Rules and Regulations) contained
therein and the exhibits, financial statements and schedules, as finally amended
and revised, have heretofore been delivered by the Company to the Buyers. Such
registration statement, together with any registration statement or amendment
thereto filed by the Company pursuant to Rule 462(b) under the 1933 Act, is
herein referred to as the “Registration Statement”, which shall be deemed to
include all information omitted therefrom in reliance upon Rules 430A, 430B or
430C under the 1933 Act and contained in the Prospectus referred to below, has
become effective under the 1933 Act and, other than the amendment to the
Registration Statement filed or to be filed as of the date hereof pursuant to
Rule 462(b) under the 1933 Act, no post-effective amendment to the Registration
Statement has been filed as of the date of this Agreement. The term “Prospectus”
as used in this Agreement means the form of base prospectus together with the
final prospectus supplement relating to the Securities (the “Prospectus
Supplement”) first filed with the SEC pursuant to and within the time limits
described in Rule 424(b) under the 1933 Act. Any preliminary prospectus relating
to the Securities prior to the date hereof, if any, is referred to as a
“Preliminary Prospectus”. Any reference herein to the Registration Statement,
any Preliminary Prospectus or the Prospectus or to any amendment or supplement
to any of the foregoing documents shall be deemed to refer to and include any

 

- 3 -



--------------------------------------------------------------------------------

documents incorporated by reference therein, and, in the case of any reference
herein to the Prospectus, also shall be deemed to include any documents
incorporated by reference therein, and any supplements or amendments thereto,
filed with the SEC after the date of filing of the Prospectus Supplement under
Rule 424(b) under the 1933 Act and prior to the termination of the offering of
the Securities.

(b) Prospectus. As of the Applicable Time (as defined below) and as of the
Closing Date (as defined below), neither (x) the General Use Free Writing
Prospectus(es) (as defined below) issued at or prior to the Applicable Time, the
Statutory Prospectus (as defined below), all considered together (collectively,
the “General Disclosure Package”), nor (y) any individual Limited Use Free
Writing Prospectus (as defined below), when considered together with the General
Disclosure Package, included or will include any untrue statement of a material
fact or omitted or will omit to state a material fact necessary in order to make
the statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that the Company makes no
representations or warranties as to information contained in or omitted from any
Issuer Free Writing Prospectus, in reliance upon, and in conformity with,
written information furnished to the Company by or on behalf of the Buyers,
specifically for use therein. As used in this subsection and elsewhere in this
Agreement:

(i) “Applicable Time” means 5:30 p.m. (New York time) on the date of this
Agreement or such other time as agreed to by the Company and the Buyers.

(ii) “Statutory Prospectus” as of any time means the Preliminary Prospectus
relating to the Securities that is included in the Registration Statement
immediately prior to that time.

(iii) “Issuer Free Writing Prospectus” means any “issuer free writing
prospectus,” as defined in Rule 433 under the 1933 Act, relating to the
Securities in the form filed or required to be filed with the SEC or, if not
required to be filed, in the form retained in the Company’s records pursuant to
Rule 433(g) under the 1933 Act.

(iv) “General Use Free Writing Prospectus” means any Issuer Free Writing
Prospectus that is identified on Schedule I to this Agreement.

(v) “Limited Use Free Writing Prospectus” means any Issuer Free Writing
Prospectus that is not a General Use Free Writing Prospectus.

(c) Organization. The Company has been duly organized and is validly existing as
a corporation in good standing under the laws of the State of Delaware, with
corporate power and authority to own or lease its properties and conduct its
business as described in the Registration Statement, the General Disclosure
Package and the Prospectus. The Company has no significant subsidiaries (as such
term is defined in Rule 1-02 of Regulation S-X promulgated by the SEC) other
than as listed in Exhibit 21.1 to the Company’s Annual Report on Form 10-K for
the year ended December 31, 2007 (the “Annual Report”) (collectively, the
“Subsidiaries”). Each of the Subsidiaries has been duly organized and is validly
existing as an entity in good standing under the laws of the jurisdiction of its
organization, with corporate power and authority to own or lease its properties
and conduct its business as described in the

 

- 4 -



--------------------------------------------------------------------------------

Registration Statement, the General Disclosure Package and the Prospectus. The
Subsidiaries are the only subsidiaries, direct or indirect, of the Company. The
Company and each of the Subsidiaries are duly qualified to transact business in
all jurisdictions in which the conduct of their business requires such
qualification, except where the failure to be so qualified would not reasonably
be expected to (i) result in any material adverse change in or affecting the
business, results of operations, or financial condition of the Company and of
the Subsidiaries taken as a whole, whether or not occurring in the ordinary
course of business, or (ii) prevent, burden or impair the consummation of the
transactions contemplated by this Agreement (collectively a “Material Adverse
Effect”). The outstanding shares of capital stock of each of the Subsidiaries
have been duly authorized and validly issued, are fully paid and non-assessable
and are owned by the Company or another Subsidiary free and clear of all liens,
encumbrances and equities and claims, except as described in the Registration
Statement and the Annual Report; and no options, warrants or other rights to
purchase, agreements or other obligations to issue or other rights to convert
any obligations into shares of capital stock or ownership interests in the
Subsidiaries are outstanding.

(d) Authorization; Enforcement; Validity. The Company has the requisite
corporate power and authority to enter into and perform its obligations under
this Agreement, the Irrevocable Transfer Agent Instructions (as defined in
Section 5(b)), the Warrants and each of the other agreements entered into by the
parties hereto in connection with the transactions contemplated by this
Agreement (collectively, the “Transaction Documents”) and to issue the
Securities in accordance with the terms hereof and thereof. The execution and
delivery of the Transaction Documents by the Company and the consummation by the
Company of the transactions contemplated hereby and thereby, including, without
limitation, the issuance of the Common Shares and the Warrants and the
reservation for issuance and the issuance of the Warrant Shares issuable upon
exercise of the Warrants have been duly authorized by the Company’s Board of
Directors, and no further filing, consent, or authorization is required by the
Company’s Board of Directors or its stockholders. This Agreement and the other
Transaction Documents of even date herewith have been duly executed and
delivered by the Company, and constitute the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
their respective terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies.

(e) Issuance of Securities. The outstanding shares of Common Stock of the
Company have been duly authorized and validly issued and are fully paid and
non-assessable; the Securities to be issued and sold by the Company have been
duly authorized and when issued and paid for as contemplated herein will be
validly issued, fully paid and non-assessable; and no preemptive rights of
stockholders exist with respect to any of the Securities or the issue and sale
thereof. As of the Closing, a number of shares of Common Stock shall have been
duly authorized and reserved for issuance which equals or exceeds (i) the number
of Common Shares issuable as of the Closing Date and (ii) the maximum number of
Warrant Shares issuable upon exercise of the Warrants. Neither the filing of the
Registration Statement nor the offering or sale of the Securities as
contemplated by this Agreement gives rise to any rights, other than those which
have been waived or satisfied, for or relating to the registration of any shares
of Common Stock. Upon exercise of the Warrants, the Warrant Shares will be
validly issued, fully paid and nonassessable and free from all preemptive or

 

- 5 -



--------------------------------------------------------------------------------

similar rights, taxes, liens and charges with respect to the issue thereof, with
the holders being entitled to all rights accorded to a holder of Common Stock.

(f) Equity Capitalization. As of the date hereof and as of the Closing Date, the
Company has or will have, as the case may be, an authorized, issued and
outstanding capitalization as is set forth in the Registration Statement and the
Prospectus (subject, in each case, to the issuance of shares of Common Stock
upon exercise of stock options and warrants disclosed as outstanding in the
Registration Statement and the Prospectus and the grant or issuance of options
or shares under existing equity compensation plans or stock purchase plans
described in the Registration Statement or the Prospectus), and such authorized
capital stock conforms to the description thereof set forth in the Registration
Statement and the Prospectus. All of the Securities conform to the description
thereof contained in the Registration Statement and the Prospectus. The form of
certificates for the Common Shares and the Warrant Shares will conform to the
corporate law of the jurisdiction of the Company’s incorporation.

(g) Disclosure.

(i) The SEC has not issued an order preventing or suspending the use of any
Preliminary Prospectus, any Issuer Free Writing Prospectus or the Prospectus
relating to the proposed offering of the Securities, and no proceeding for that
purpose or pursuant to Section 8A of the 1933 Act has been instituted or, to the
Company’s knowledge, threatened by the SEC. The Registration Statement conforms,
and the Prospectus and any amendments or supplements thereto will conform to the
requirements of the 1933 Act and the Rules and Regulations. The documents
incorporated, or to be incorporated, by reference in the Prospectus, at the time
filed with the SEC conformed in all material respects, or will conform in all
respects, to the requirements of the Securities Exchange Act of 1934, as amended
(the “1934 Act”) or the 1933 Act, as applicable, and the Rules and Regulations.
The Registration Statement and any amendment thereto do not contain, and on the
Closing Date will not contain, any untrue statement of a material fact and do
not omit, and on the Closing Date will not omit, to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading. The Prospectus and any amendments and supplements thereto do not
contain, and on the Closing Date will not contain, any untrue statement of a
material fact; and do not omit, and on the Closing Date will not omit, to state
a material fact necessary in order to make the statements therein, in the light
of the circumstances under which they were made, not misleading; provided,
however, that the Company makes no representations or warranties as to
information contained in or omitted from the Registration Statement or the
Prospectus, or any such amendment or supplement, in reliance upon, and in
conformity with, written information furnished to the Company by or on behalf of
the Buyers, specifically for use therein.

(ii) Each Issuer Free Writing Prospectus, as of its issue date and at all
subsequent times through the completion of the public offer and sale of the
Securities or until any earlier date that the Company notified or notifies the
Buyers as described in the next sentence, did not, does not and will not include
any information that conflicted, conflicts or will conflict with the information
contained in the Registration Statement or the Prospectus, including any
document incorporated by reference therein that has not been superseded or
modified. If at any time following issuance of an Issuer Free Writing
Prospectus, there occurred or occurs an event or

 

- 6 -



--------------------------------------------------------------------------------

development as a result of which such Issuer Free Writing Prospectus included or
would include an untrue statement of a material fact or omitted or would omit to
state a material fact necessary in order to make the statements therein, in
light of the circumstances, not misleading, the Company has notified or will
notify promptly the Buyers so that any use of such Issuer Free Writing
Prospectus may cease until it is amended or supplemented. The foregoing two
sentences do not apply to statements or omissions from any Issuer Free Writing
Prospectus based upon and in conformity with written information furnished to
the Company by the Buyers specifically for use therein.

(h) Offering Materials. The Company has not, directly or indirectly, distributed
and will not distribute any offering material in connection with the offering
and sale of the Securities other than any Preliminary Prospectus, the
Prospectus, any Permitted Free Writing Prospectus (as defined below) and other
materials, if any, permitted under the 1933 Act. The Company will file with the
SEC all Issuer Free Writing Prospectuses in the time required under Rule 433(d)
under the 1933 Act. The Company has satisfied or will satisfy the conditions in
Rule 433 under the 1933 Act to avoid a requirement to file with the SEC any
electronic road show.

(i) Ineligible Issuer Status. At the time of filing the Registration Statement
and (ii) as of the date hereof (with such date being used as the determination
date for purposes of this clause (ii)), the Company was not and is not an
“ineligible issuer” (as defined in Rule 405 under the 1933 Act, without taking
into account any determination by the SEC pursuant to Rule 405 under the 1933
Act that it is not necessary that the Company be considered an ineligible
issuer), including, without limitation, for purposes of Rules 164 and 433 under
the 1933 Act with respect to the offering of the Securities as contemplated by
the Registration Statement.

(j) Financial Statements. The consolidated financial statements of the Company
and the Subsidiaries, together with related notes and schedules as set forth or
incorporated by reference in the Registration Statement, the General Disclosure
Package and the Prospectus, present fairly in all material respects the
financial position and the results of operations and cash flows of the Company
and the consolidated Subsidiaries, at the indicated dates and for the indicated
periods. Such consolidated financial statements and related schedules have been
prepared in accordance with generally accepted principles of accounting
(“GAAP”), consistently applied throughout the periods involved, except as
disclosed therein, and all adjustments necessary for a fair presentation of
results for such periods have been made. The summary and selected consolidated
financial and statistical data included or incorporated by reference in the
Registration Statement, the General Disclosure Package and the Prospectus
presents fairly in all material respects the information shown therein, at the
indicated dates and for the indicated periods, and such data has been compiled
on a basis consistent with the financial statements presented therein and the
books and records of the Company. All disclosures, if any, contained in the
Registration Statement, the General Disclosure Package and the Prospectus
regarding “non-GAAP financial measures” (as such term is defined by the Rules
and Regulations) comply in all material respects with Regulation G of the 1934
Act and Item 10 of Regulation S-K under the 1933 Act, to the extent applicable.
The Company and the Subsidiaries do not have any material liabilities or
obligations, direct or contingent (including any off-balance sheet obligations
or any “variable interest entities” within the meaning of Financial Accounting
Standards Board Interpretation No. 46), not disclosed in the Registration
Statement, the General Disclosure

 

- 7 -



--------------------------------------------------------------------------------

Package and the Prospectus. There are no financial statements (historical or pro
forma) that are required to be included in the Registration Statement, the
General Disclosure Package or the Prospectus that are not included as required.

(k) Accountants. Ernst & Young, LLP, who have certified certain of the financial
statements filed with the SEC as part of, or incorporated by reference in, the
Registration Statement, the General Disclosure Package and the Prospectus, has
represented to the Company that it is an independent registered public
accounting firm with respect to the Company and the Subsidiaries within the
meaning of the 1933 Act and the applicable Rules and Regulations and the Public
Company Accounting Oversight Board (United States) (the “PCAOB”).

(l) Weaknesses or Changes in Internal Accounting Controls. Neither the Company
nor any of the Subsidiaries is aware of (i) any material weakness in its
internal control over financial reporting or (ii) change in internal control
over financial reporting that has materially affected, or is reasonably likely
to materially affect, the Company’s internal control over financial reporting.

(m) Sarbanes-Oxley. Solely to the extent that the Sarbanes-Oxley Act of 2002, as
amended, and the rules and regulations promulgated by the SEC and The NASDAQ
Global Market (the “Principal Market”) thereunder (collectively, the
“Sarbanes-Oxley Act”) has been applicable to the Company, there is and has been
no failure on the part of the Company to comply in all respects with any
provision of the Sarbanes-Oxley Act. The Company has taken all necessary actions
to ensure that it is in compliance in all respects with all provisions of the
Sarbanes-Oxley Act that are in effect with respect to which the Company is
required to comply and is actively taking steps to ensure that it will be in
compliance with the other provisions of the Sarbanes-Oxley Act which will become
applicable to the Company.

(n) Litigation. There is no action, suit, claim or proceeding pending or, to the
knowledge of the Company, threatened against the Company or any of the
Subsidiaries before any court or administrative agency or otherwise which if
determined adversely to the Company or any of the Subsidiaries would have,
individually or in the aggregate, a Material Adverse Effect, except as set forth
in the Registration Statement, the General Disclosure Package and the
Prospectus.

(o) Title. The Company and the Subsidiaries have good and marketable title to
all of the material properties and assets reflected in the consolidated
financial statements hereinabove described or described in the Registration
Statement, the General Disclosure Package and the Prospectus, subject to no
lien, mortgage, pledge, charge or encumbrance of any kind except those reflected
in such financial statements or described in the Registration Statement, the
General Disclosure Package and the Prospectus or which are not material in
amount or would not materially interfere with the use to be made of such
properties or assets. The Company and the Subsidiaries occupy their leased
properties under valid and binding leases conforming in all material respects to
the description thereof set forth in the Registration Statement, the General
Disclosure Package and the Prospectus.

(p) Taxes. The Company and the Subsidiaries have filed all federal, state, local
and foreign tax returns which have been required to be filed and have paid all
taxes indicated by such returns and all assessments received by them or any of
them to the extent

 

- 8 -



--------------------------------------------------------------------------------

that such taxes have become due and are not being contested in good faith and
for which an adequate reserve for accrual has been established in accordance
with GAAP. All tax liabilities have been adequately provided for in the
consolidated financial statements of the Company in accordance with GAAP, and
the Company does not know of any actual or proposed additional material tax
assessments.

(q) Absence of Certain Changes. Since the respective dates as of which
information is given in the Registration Statement, the General Disclosure
Package and the Prospectus, as each may be amended or supplemented, there has
not been any Material Adverse Effect, and there has not been any material
transaction entered into by the Company or the Subsidiaries, other than
transactions in the ordinary course of business and transactions described in
the Registration Statement, the General Disclosure Package and the Prospectus,
as each may be amended or supplemented. The Company and the Subsidiaries have no
material contingent obligations which are not disclosed in the Company’s
consolidated financial statements which are included in the Registration
Statement, the General Disclosure Package and the Prospectus.

(r) No Conflicts. Neither the Company nor any of the Subsidiaries is or with the
giving of notice or lapse of time or both, will be, (i) in violation of its
certificate of incorporation, by-laws, or other organizational documents or
(ii) in violation of or in default under any agreement, lease, contract,
indenture or other instrument or obligation to which it is a party or by which
it, or any of its properties, is bound and, solely with respect to this clause
(ii), which violation or default would have a Material Adverse Effect. The
execution and delivery of this Agreement and the consummation of the
transactions herein contemplated and the fulfillment of the terms hereof will
not conflict with or result in a breach of any of the terms or provisions of, or
constitute a default under, any indenture, mortgage, deed of trust or other
agreement or instrument to which the Company or any Subsidiary is a party or by
which the Company or any Subsidiary or any of their respective properties is
bound, or of the certificate of incorporation or by-laws of the Company or any
law, order, rule or regulation judgment, order, writ or decree applicable to the
Company or any Subsidiary of any court or of any government, regulatory body or
administrative agency or other governmental body having jurisdiction, except to
the extent that such conflict, breach or default would not have a Material
Adverse Effect.

(s) Contracts. There is no document, contract or other agreement required to be
described in the Registration Statement or Prospectus or to be filed as an
exhibit to the Registration Statement which is not described or filed as
required by the 1933 Act or the Rules and Regulations. Each description of a
contract, document or other agreement in the Registration Statement and the
Prospectus accurately reflects in all material respects the terms of the
underlying contract, document or other agreement. Each contract, document or
other agreement described in the Registration Statement and Prospectus or listed
in the exhibits to the Registration Statement or incorporated by reference is in
full force and effect and is valid and enforceable by and against the Company in
accordance with its terms (except as rights to indemnity and contribution
thereunder may be limited by federal or state securities laws and matter of
public policy and except as the enforceability thereof may be limited by
bankruptcy, insolvency, reorganization, moratorium or other similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principle and except for those agreements that have expired by their
terms). Neither the Company nor any of its Subsidiaries nor, to the Company’s
knowledge, any other party is in default in the observance or performance of any
term or obligation to be performed by it under any

 

- 9 -



--------------------------------------------------------------------------------

such agreement or any other agreement or instrument to which the Company or its
Subsidiaries is a party or by which the Company or its Subsidiaries or their
respective properties or businesses may be bound, and no event has occurred
which with notice or lapse of time or both would constitute such a default, in
any such case in which the default or event, individually or in the aggregate,
would have a Material Adverse Effect.

(t) Regulatory Approvals. Each approval, consent, order, authorization,
designation, declaration or filing by or with any regulatory, administrative or
other governmental body necessary in connection with the execution and delivery
by the Company of this Agreement and the consummation of the transactions herein
contemplated (except such additional steps as may be required by the SEC, the
Financial Industry Regulatory Authority, Inc. (the “FINRA”) or such additional
steps as may be required under state securities or Blue Sky laws) has been
obtained or made and is in full force and effect.

(u) Intellectual Property. Except as described in the Registration Statement or
in any document incorporated by reference therein, the Company and each of the
Subsidiaries hold all material licenses, certificates and permits from
governmental authorities which are necessary to the conduct of their businesses
in the manner in which they are being conducted; the Company and the
Subsidiaries each own or possess the right to use all patents, patent rights,
trademarks, trade names, service marks, service names, copyrights, license
rights, know-how (including trade secrets and other unpatented and unpatentable
proprietary or confidential information, systems or procedures) and other
intellectual property rights (“Intellectual Property”) necessary to carry on
their business in all material respects in the manner in which it is being
conducted; to the Company’s knowledge, neither the Company nor any of the
Subsidiaries has infringed, and none of the Company or the Subsidiaries have
received notice of conflict with, any Intellectual Property of any other person
or entity. The Company has taken all steps reasonably necessary to secure
ownership interests in Intellectual Property created for it by any contractors.
There are no outstanding options, licenses or agreements of any kind relating to
the Intellectual Property of the Company that are required to be described in
the Registration Statement, the General Disclosure Package and the Prospectus
and are not described therein in all material respects. The Company is not a
party to or bound by any options, licenses or agreements with respect to the
Intellectual Property of any other person or entity that are required to be set
forth in the Prospectus and are not described therein in all material respects.
None of the technology employed by the Company and material to the Company’s
business has been obtained or is being used by the Company in violation of any
contractual obligation binding on the Company or, to the Company’s knowledge,
any of its officers, directors or employees or, to the Company’s knowledge,
otherwise in violation of the rights of any persons; the Company has not
received any written or oral communications alleging that the Company has
violated, infringed or conflicted with, or, by conducting its business as set
forth in the Registration Statement, the General Disclosure Package and the
Prospectus, would violate, infringe or conflict with, any of the Intellectual
Property of any other person or entity. The Company knows of no infringement by
others of Intellectual Property owned by or licensed to the Company.

(v) FDA; Studies. Since the respective dates as of which information is set
forth in the Registration Statement, the General Disclosure Package and the
Prospectus, (i) all of the descriptions of the Company’s legal and governmental
proceedings and procedures before the United States Food and Drug Administration
(the “FDA”) or any other national, departmental, state or local

 

- 10 -



--------------------------------------------------------------------------------

governmental body exercising comparable authority are true and correct in all
material respects, (ii) the studies, tests and preclinical and clinical trials
(if any) conducted by or on behalf of the Company and its Subsidiaries that are
described in the Registration Statement, the General Disclosure Package and the
Prospectus were and, if still pending, are (a) with respect to the foregoing
conducted by employees of the Company or any of its Subsidiaries (“Company
Studies”), being conducted in accordance with experimental protocols, procedures
and controls pursuant to, where applicable, accepted professional scientific
standards, in each case in all necessary respects and in all material respects;
and (b) with respect to the foregoing conducted on behalf of the Company or
independently by others using the Company’s or any of its Subsidiaries’
technologies, products or product candidates (“Independent Studies”), to the
Company’s knowledge, after due inquiry, being conducted in accordance with
experimental protocols, procedures and controls pursuant to, where applicable,
accepted professional scientific standards, in each case in all necessary
respects and in all material respects; (iii) the descriptions of the results of
the Company Studies (if any), and, to the Company’s knowledge, after due
inquiry, the Independent Studies (if any), contained in the Registration
Statement, the General Disclosure Package and the Prospectus are true and
correct in all material respects; and (iv) except as disclosed in the
Registration Statement, the General Disclosure Package and the Prospectus,
neither the Company nor its Subsidiaries have received any notices or
correspondence from the FDA, or any national, state or local governmental body
exercising comparable authority requiring the termination, suspension or
material modification of any of the Company Studies or Independent Studies (if
any).

(w) Manipulation of Prices. Neither the Company, nor to the Company’s knowledge,
any of its affiliates, has taken or may take, directly or indirectly, any action
designed to cause or result in, or which has constituted or which might
reasonably be expected to constitute, the stabilization or manipulation of the
price of the shares of Common Stock to facilitate the sale or resale of the
Securities.

(x) Investment Company Act. Neither the Company nor any Subsidiary is or, after
giving effect to the offering and sale of the Securities contemplated hereunder
and the application of the net proceeds from such sale as described in the
Prospectus, will be an “investment company” within the meaning of such term
under the Investment Company Act of 1940 as amended (the “1940 Act”), and the
rules and regulations of the SEC thereunder.

(y) Internal Accounting Controls.

(i) The Company and each of the Subsidiaries maintains a system of internal
accounting controls sufficient to provide reasonable assurances that
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

 

- 11 -



--------------------------------------------------------------------------------

(ii) The Company has established and maintains “disclosure controls and
procedures” (as defined in Rules 13a-15(e) and 15d-15(e) under the 1934 Act);
the Company’s “disclosure controls and procedures” are reasonably designed to
ensure that all information (both financial and non-financial) required to be
disclosed by the Company in the reports that it files or submits under the 1934
Act is recorded, processed, summarized and reported within the time periods
specified in the rules and regulations of the 1934 Act, and that all such
information is accumulated and communicated to the Company’s management as
appropriate to allow timely decisions regarding required disclosure and to make
the certifications of the Chief Executive Officer and Chief Financial Officer of
the Company required under the 1934 Act with respect to such reports.

(z) Industry and Market Data. The statistical, industry-related and
market-related data included in the Registration Statement, the General
Disclosure Package and the Prospectus are based on or derived from sources which
the Company reasonably and in good faith believes are reliable and accurate, and
such data agree in all material respects with the sources from which they are
derived.

(aa) Money Laundering Laws. The operations of the Company and the Subsidiaries
are and have been conducted at all times in compliance with applicable financial
record-keeping and reporting requirements of the Currency and Foreign
Transactions Reporting Act of 1970, as amended, applicable money laundering
statutes and applicable rules and regulations thereunder (collectively, the
“Money Laundering Laws”), and no action, suit or proceeding by or before any
court or governmental agency, authority or body or any arbitrator involving the
Company or any or its subsidiaries with respect to the Money Laundering Laws is
pending or, to the Company’s knowledge, threatened.

(bb) Office of Foreign Assets Control. Neither the Company nor, to the Company’s
knowledge, any director, officer, agent, employee or affiliate of the Company is
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”); and the Company will
not directly or indirectly use the proceeds of the offering, or lend, contribute
or otherwise make available such proceeds to any subsidiary, joint venture
partner or other person or entity, for the purpose of financing the activities
of any person currently subject to any U.S. sanctions administered by OFAC.

(cc) Insurance. The Company and each of the Subsidiaries carry, or are covered
by, insurance in such amounts and covering such risks as is adequate for the
conduct of their respective businesses and the value of their respective
properties and as is customary for companies engaged in similar businesses.

(dd) Employee Benefits. The Company and each Subsidiary is in compliance in all
material respects with all presently applicable provisions of the Employee
Retirement Income Security Act of 1974, as amended, including the regulations
and published interpretations thereunder (“ERISA”); no “reportable event” (as
defined in ERISA) has occurred with respect to any “pension plan” (as defined in
ERISA) for which the Company and each Subsidiary would have any material
liability; the Company and each Subsidiary has not incurred and does not expect
to incur material liability under (i) Title IV of ERISA with respect to
termination of, or withdrawal from, any “pension plan” or (ii) Sections 412 or
4971 of the Internal Revenue Code of 1986, as amended, including

 

- 12 -



--------------------------------------------------------------------------------

the regulations and published interpretations thereunder (the “Code”); and each
“pension plan” for which the Company or any Subsidiary would have any liability
that is intended to be qualified under Section 401(a) of the Code is so
qualified in all material respects and nothing has occurred, whether by action
or by failure to act, which would cause the loss of such qualification.

(ee) Transactions with Affiliates. To the Company’s knowledge, there are no
affiliations or associations between any member of the FINRA and any of the
Company’s officers, directors or 5% or greater securityholders, except as set
forth in the Registration Statement. There are no relationships or related-party
transactions involving the Company or any of the Subsidiaries or, to the
knowledge of the Company, any other person required to be described in the
Prospectus which have not been described as required.

(ff) Environmental Laws. Neither the Company nor any of the Subsidiaries is in
violation of any statute, rule, regulation, decision or order of any
governmental agency or body or any court, domestic or foreign, relating to the
use, disposal or release of hazardous or toxic substances or relating to the
protection or restoration of the environment or human exposure to hazardous or
toxic substances (collectively, “environmental laws”), owns or operates any real
property contaminated with any substance that is subject to environmental laws,
is liable for any off-site disposal or contamination pursuant to any
environmental laws, or is subject to any claim relating to any environmental
laws, which violation, contamination, liability or claim would, individually or
in the aggregate, have a Material Adverse Effect; and the Company is not aware
of any pending investigation which would reasonably be expected to lead to such
a claim.

(gg) Listing; 1934 Act Registration. The Common Stock has been approved for
listing subject to notice of issuance on the Principal Market. The Company has
taken no action designed to, or likely to have the effect of, terminating the
registration of the Common Stock under the 1934 Act or the quotation of the
Common Stock on the Principal Market, nor, has the Company received any
notification that the SEC or the Principal Market is contemplating terminating
such registration or quotation.

(hh) Contributions; Foreign Corrupt Practices. Neither the Company nor any of
the Subsidiaries has made any contribution or other payment to any official of,
or candidate for, any federal, state or foreign office in violation of any law
which violation is required to be disclosed in the Prospectus.

(ii) No Integrated Offering. The Company has not sold or issued any securities
that would be integrated with the offering of the Securities contemplated by
this Agreement pursuant to the 1933 Act, the Rules and Regulations or the
interpretations thereof by the SEC. None of the Company, its Subsidiaries, any
of their affiliates, and any Person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would cause this offering of the
Securities to require approval of stockholders of the Company for purposes of
any applicable stockholder approval provisions, including, without limitation,
under the rules and regulations of any exchange or automated quotation system on
which any of the securities of the Company are listed or designated. None of the
Company, its Subsidiaries, their affiliates and any Person acting on their
behalf will take any action or steps referred to in the preceding sentence that
would cause the offering of the Securities to be integrated with other offerings
for purposes of any such applicable stockholder approval provisions.

 

- 13 -



--------------------------------------------------------------------------------

(jj) Brokerage Fees; Commissions. Except as described in the Registration
Statement and the Prospectus, neither the Company nor any of its Subsidiaries is
a party to any contract, agreement or understanding with any person that would
give rise to a valid claim against the Company or the Buyers for a brokerage
commission, finder’s fee or like payment in connection with the offering and
sale of the Securities. The Company shall pay, and hold the Buyer harmless
against, any liability, loss or expense (including, without limitation,
attorneys’ fees and out-of-pocket expenses) arising in connection with any such
claim.

(kk) Consents. Other than as described in Section 3(t) hereof, or as have been
obtained, filed or made, neither the Company nor any of its Subsidiaries is
required to obtain any consent, authorization or order of, or make any filing or
registration with, any court, governmental agency or any regulatory or
self-regulatory agency or any other Person in order for it to execute, deliver
or perform any of its obligations under or contemplated by the Transaction
Documents, in each case in accordance with the terms hereof or thereof. The
Company and its Subsidiaries are unaware of any facts or circumstances that
might prevent the Company from obtaining or effecting any of the registration,
application or filings pursuant to the preceding sentence. The Company is not in
violation of the listing requirements of the Principal Market and has no
knowledge of any facts that would reasonably lead to delisting or suspension of
the Common Stock in the foreseeable future.

(ll) Dilutive Effect. The Company acknowledges that its obligation to issue the
Warrant Shares upon exercise of the Warrants in accordance with this Agreement
and the Warrants is, in each case, absolute and unconditional regardless of the
dilutive effect that such issuance may have on the ownership interests of other
stockholders of the Company, except as such obligation may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
rights and remedies of creditors generally or subject to general principles of
equity.

(mm) Application of Takeover Protections; Rights Agreement. The Company and its
board of directors have taken all necessary action, if any, in order to exempt
the Company’s issuance of the Securities and any Buyer’s ownership of the
Securities from the provisions of any control share acquisition, business
combination or other similar anti-takeover provision under the Certificate of
Incorporation of the Company or the laws of the state of its incorporation which
is or could become applicable to any Buyer as a result of the transactions
contemplated by this Agreement. The Company does not have any stockholder rights
plan or similar arrangement relating to accumulations of beneficial ownership of
Common Stock or a change in control of the Company.

(nn) Subsidiary Rights. The Company or one of its Subsidiaries has the
unrestricted right to vote, and (subject to limitations imposed by applicable
law) to receive dividends and distributions on, all capital securities of its
Subsidiaries as owned by the Company or such Subsidiary.

 

- 14 -



--------------------------------------------------------------------------------

(oo) Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company and an unconsolidated or other off
balance sheet entity that is required to be disclosed by the Company in its 1934
Act filings and is not so disclosed or that otherwise would be reasonably likely
to have a Material Adverse Effect.

(pp) Transfer Taxes. On the Closing Date, all stock transfer or other similar
taxes (other than income or similar taxes) which are required to be paid in
connection with the sale and transfer of the Securities to be sold to each Buyer
hereunder will be, or will have been, fully paid or provided for by the Company,
and all laws imposing such taxes will be or will have been complied with.

(qq) U.S. Real Property Holding Corporation. The Company is not, has not ever
been, nor, while any Buyer hold any Securities, will not become, a U.S. real
property holding corporation within the meaning of Section 897 of the Internal
Revenue Code of 1986, as amended, and the Company shall so certify upon any
Buyer’s request.

(rr) Shell Company Status. The Company is not, and has never been, an issuer
identified in Rule 144(i)(1).

(ss) Bank Holding Company. Neither the Company nor any of its Subsidiaries or
Affiliates is, nor, while any Buyer holds any Securities, will become, subject
to the Bank Holding Company Act of 1956, as amended (the “BHCA”) and to
regulation by the Board of Governors of the Federal Reserve System (the “Federal
Reserve”). Neither the Company nor any of its Subsidiaries or Affiliates owns or
controls, nor, while any Buyer holds any Securities, will own or control,
directly or indirectly, five percent or more of the outstanding shares of any
class of voting securities or twenty-five percent or more of the total equity of
a bank or any entity that is subject to the BHCA and to regulation by the
Federal Reserve. Neither the Company nor any of its Subsidiaries or Affiliates
exercises, nor, while any Buyer holds any Securities, will exercise, a
controlling influence over the management or policies of a bank or any entity
that is subject to the BHCA and to regulation by the Federal Reserve.

4. COVENANTS.

(a) Best Efforts. Each party shall use its best efforts timely to satisfy each
of the conditions to be satisfied by it as provided in Sections 6 and 7 of this
Agreement.

(b) Maintenance of Registration Statement.

(i) For so long as any of the Warrants remain outstanding, the Company shall use
its reasonable best efforts to maintain the effectiveness of the Registration
Statement for the issuance thereunder of the Registrable Securities (as defined
below); provided that, if at any time while the Warrants are outstanding the
Company shall be ineligible to utilize Form S-3 (or any successor form) for the
purpose of issuance of the Registrable Securities the Company shall use its
reasonable best efforts to promptly amend the Registration Statement on such
other form as may be necessary to maintain the effectiveness of the Registration
Statement for this purpose. For the purpose of this Agreement, “Registrable
Securities” means (i) the Common Shares, (ii) the Warrant Shares issued or
issuable upon exercise of the Warrants and (iii) any shares of capital stock of
the Company issued or issuable with respect to the Common Shares, Warrant Shares
and/or the Warrants as a result of any stock split, stock dividend,
recapitalization, exchange or similar event or otherwise, without regard to any
limitations on exercise of the Warrants.

 

- 15 -



--------------------------------------------------------------------------------

(c) Prospectus Supplement and Blue Sky. In the manner required by law, the
Company shall have delivered to the Buyers, and as soon as practicable after the
Closing the Company shall file, the Prospectus Supplement with respect to the
Securities as required under and in conformity with the 1933 Act, including Rule
424(b) thereunder. If required, the Company, on or before the Closing Date,
shall take such action as the Company shall reasonably determine is necessary in
order to obtain an exemption for or to qualify the Securities for sale to the
Buyers at the Closing pursuant to this Agreement under applicable securities or
“Blue Sky” laws of the states of the United States (or to obtain an exemption
from such qualification), and shall provide evidence of any such action so taken
to the Buyers on or prior to the Closing Date. The Company shall make all
filings and reports relating to the offer and sale of the Securities required
under applicable securities or “Blue Sky” laws of the states of the United
States following the Closing Date.

(d) Use of Proceeds. The Company will use the proceeds from the sale of the
Securities in the manner described in the Registration Statement and the
Prospectus.

(e) Listing. The Company shall promptly secure the listing of all of the Common
Shares and Warrant Shares upon each securities exchange and automated quotation
system, if any, upon which the Common Stock is then listed, including the
Principal Market (subject to official notice of issuance) and shall use its
reasonable best efforts to maintain, in accordance with the Warrants, such
listing of all Warrant Shares from time to time issuable under the terms of the
Transaction Documents. The Company use reasonable best efforts to maintain the
Common Stocks’ authorization for quotation on the Principal Market or if such
authorization is not able to be maintained, on another Eligible Market (as
defined in the Warrants). Neither the Company nor any of its Subsidiaries shall
take any action which would be reasonably expected to result in the delisting or
suspension of the Common Stock on the Principal Market. The Company shall pay
all fees and expenses in connection with satisfying its obligations under this
Section 4(e).

(f) Fees. The Company shall be responsible for the payment of any placement
agent’s fees, financial advisory fees, or broker’s commissions (other than for
Persons engaged by any Buyer) relating to or arising out of the transactions
contemplated hereby. The Company shall pay, and hold each Buyer harmless
against, any liability, loss or expense (including, without limitation,
reasonable attorney’s fees and out-of-pocket expenses) arising in connection
with any claim relating to any such payment.

(g) Pledge of Securities. The Company acknowledges and agrees that the
Securities may be pledged in compliance with applicable law by any holder of
Securities (an “Investor”) in connection with a bona fide margin agreement or
other loan or financing arrangement that is secured by the Securities. The
pledge of Securities shall not be deemed to be a transfer, sale or assignment of
the Securities hereunder, and no Investor effecting a pledge of Securities shall
be required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement or any other Transaction
Document. The

 

- 16 -



--------------------------------------------------------------------------------

Company hereby agrees, subject to applicable securities laws, to execute and
deliver such documentation as a pledgee of the Securities may reasonably request
in connection with a pledge of the Securities to such pledgee by an Investor.

(h) Disclosure of Transactions and Other Material Information. On or before 8:30
a.m., New York City time, on December 29, 2008, the Company shall issue a press
release and file a Current Report on Form 8-K describing the terms of certain
warrants that will become issuable upon the extension of the Company’s current
borrowing and guarantee facility with Sanderling Venture Partners and Alafi
Capital Company (the “Credit Support Warrants”) and the terms of the
transactions contemplated by the Transaction Documents in the form required by
the 1934 Act and attaching the material Transaction Documents (including,
without limitation, this Agreement and the form of Warrants and the Ramius
Securities Purchase Agreement (as defined in Section 7(xiii)) and other
agreements related thereto) as exhibits to such filing (including all
attachments, the “8-K Filing”). Neither the Company, its Subsidiaries nor any
Buyer shall issue any press releases or any other public statements with respect
to the transactions contemplated hereby; provided, however, that the Company
shall be entitled, without the prior approval of any Buyer, to make any press
release or other public disclosure with respect to such transactions (i) in
substantial conformity with the 8-K Filing and contemporaneously therewith and
(ii) as is required by applicable law, regulation or any Eligible Market on
which the Company’s securities are then listed or quoted (provided that in the
case of clause (i) each Buyer shall be consulted by the Company in connection
with any such press release or other public disclosure prior to its release).
Without the prior written consent of any applicable Buyer, neither the Company
nor any of its Subsidiaries or affiliates shall disclose the name of such Buyer
in any filing, announcement, release or otherwise other than in connection with
the Registration Statement unless such disclosure is required by law, regulation
or any Eligible Market on which the Company’s securities are then listed or
quoted.

(i) Corporate Existence. For so long as any Warrants remain outstanding, the
Company shall not be party to any Fundamental Transaction (as defined in the
Warrants) unless the Company is in compliance with the applicable provisions
governing Fundamental Transactions set forth in the Warrants.

(j) Reservation of Shares. The Company shall take all action necessary to at all
times have authorized, and reserved for the purpose of issuance, no less than
the maximum number of shares of Common Stock issuable upon exercise of the
Warrants issued at the Closing (without taking into account any limitations on
the exercise of the Warrants set forth in the Warrants).

(k) Conduct of Business. The business of the Company and its Subsidiaries shall
not be conducted in violation of any law, ordinance or regulation of any
governmental entity, except where such violations would not result, either
individually or in the aggregate, in a Material Adverse Effect.

(l) Closing Documents. On or prior to thirty (30) calendar days after the
Closing Date, the Company agrees to deliver, or cause to be delivered, to each
Buyer executed copies of the Transaction Documents, Securities and other
document required to be delivered to any party pursuant to Section 7 hereof.

 

- 17 -



--------------------------------------------------------------------------------

5. REGISTER; TRANSFER AGENT INSTRUCTIONS.

(a) Register. The Company shall maintain at its principal executive offices (or
such other office or agency of the Company as it may designate by notice to each
holder of Securities), a register for the Warrants in which the Company shall
record the name and address of the Person in whose name the Warrants have been
issued (including the name and address of each transferee), the number of
Warrant Shares issuable upon exercise of the Warrants held by such Person. The
Company shall keep the register open and available at all times during business
hours for inspection of any Buyer or its legal representatives.

(b) Transfer Agent Instructions. The Company shall issue irrevocable
instructions to the Transfer Agent, and any subsequent transfer agent, to issue
certificates or credit shares to the applicable balance accounts at DTC,
registered in the name of each Buyer or its respective nominee(s), for the
Warrant Shares in such amounts as specified from time to time by each Buyer to
the Company upon exercise of the Warrants in the form of Exhibit B attached
hereto (the “Irrevocable Transfer Agent Instructions”). The Company acknowledges
that a breach by it of its obligations hereunder will cause irreparable harm to
a Buyer. Accordingly, the Company acknowledges that the remedy at law for a
breach of its obligations under this Section 5 will be inadequate and agrees, in
the event of a breach or threatened breach by the Company of the provisions of
this Section 5, that a Buyer shall be entitled, in addition to all other
available remedies, to an order and/or injunction restraining any breach and
requiring immediate issuance and transfer, without the necessity of showing
economic loss and without any bond or other security being required.

6. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

The obligation of the Company hereunder to issue and sell the Common Shares and
the related Warrants to each Buyer at the Closing is subject to the
satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for the Company’s sole benefit
and may be waived by the Company at any time in its sole discretion by providing
each Buyer with prior written notice thereof:

(i) Such Buyer shall have executed each of the Transaction Documents to which it
is a party and delivered the same to the Company.

(ii) Such Buyer and each other Buyer shall have delivered to the Company the
Purchase Price for the Common Shares and the related Warrants being purchased by
such Buyer at the Closing by wire transfer of immediately available funds
pursuant to the wire instructions provided by the Company.

(iii) The representations and warranties of such Buyer shall be true and correct
in all material respects (except for those representations and warranties that
are qualified by materiality or Material Adverse Effect, which shall be true and
correct in all respects) as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date, which shall be true and correct as of such specified
date), and such Buyer shall have performed, satisfied and complied in all
material respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by such Buyer at or prior
to the Closing Date.

 

- 18 -



--------------------------------------------------------------------------------

7. CONDITIONS TO EACH BUYER’S OBLIGATION TO PURCHASE.

The obligation of each Buyer hereunder to purchase the Common Shares and the
related Warrants at the Closing is subject to the satisfaction, at or before the
Closing Date, of each of the following conditions, provided that these
conditions are for each Buyer’s sole benefit and may be waived by such Buyer at
any time in its sole discretion by providing the Company with prior written
notice thereof:

(i) The Company shall have duly executed and delivered to such Buyer (i) each of
the Transaction Documents and (ii) the Common Shares (allocated in such amounts
as such Buyer shall request), being purchased by such Buyer at the Closing
pursuant to this Agreement, and (iii) the related Warrants (allocated in such
amounts as such Buyer shall request) being purchased by such Buyer at the
Closing pursuant to this Agreement.

(ii) Such Buyer shall have received the opinion of Bryan Cave LLP, the Company’s
counsel, dated as of the Closing Date, in substantially the form of Exhibit C
attached hereto.

(iii) The Company shall have delivered to such Buyer a copy of the Irrevocable
Transfer Agent Instructions, in the form of Exhibit B attached hereto, which
instructions shall have been delivered to and acknowledged in writing by the
Company’s transfer agent.

(iv) The Company shall have delivered to such Buyer a certificate (or a fax or
pdf copy of such certificate) evidencing the formation and good standing of the
Company and each of its Subsidiaries in such entity’s jurisdiction of formation
issued by the Secretary of State (or comparable office) or a bring-down
certificate from Corporation Service Company (or similar service company) of
such jurisdiction, as of a date within 10 days of the Closing Date.

(v) The Company shall have delivered to such Buyer a certificate (or a fax or
pdf copy of such certificate) evidencing the Company’s qualification as a
foreign corporation and good standing issued by the Secretary of State (or
comparable office) or a bring-down certificate from Corporation Service Company
(or similar service company) of each jurisdiction in which the Company conducts
business and is required to so qualify, as of a date within 10 days of the
Closing Date.

(vi) The Company shall have delivered to such Buyer a certified copy of the
Certificate of Incorporation as certified by the Secretary of State of the State
of Delaware (or a fax or pdf copy of such certificate) within ten (10) days of
the Closing Date.

(vii) The Company shall have delivered to such Buyer a certificate, executed by
the Secretary of the Company and dated as of the Closing Date, as to (i) the
resolutions consistent with Section 3(b) as adopted by the Company’s Board of
Directors in a form reasonably acceptable to such Buyer, (ii) the Certificate of
Incorporation and (iii) the Bylaws, each as in effect at the Closing, in the
form attached hereto as Exhibit D.

 

- 19 -



--------------------------------------------------------------------------------

(viii) The representations and warranties of the Company shall be true and
correct in all material respects (except for those representations and
warranties that are qualified by materiality or Material Adverse Effect, which
shall be true and correct in all respects) as of the date when made and as of
the Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date, which shall be true and correct as
of such specified date) and the Company shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by the Transaction Documents to be performed, satisfied or complied
with by the Company at or prior to the Closing Date. Such Buyer shall have
received a certificate, executed by the Chief Executive Officer of the Company,
dated as of the Closing Date, to the foregoing effect in the form attached
hereto as Exhibit E.

(ix) The Company shall have delivered to such Buyer a letter from the Company’s
transfer agent certifying the number of shares of Common Stock outstanding as of
a date within five days of the Closing Date.

(x) The Common Stock (I) shall be designated for quotation or listed on the
Principal Market and (II) shall not have been suspended, as of the Closing Date,
by the SEC or the Principal Market from trading on the Principal Market nor
shall suspension by the SEC or the Principal Market have been threatened, as of
the Closing Date, either (A) in writing by the SEC or the Principal Market or
(B) by falling below the minimum listing maintenance requirements of the
Principal Market.

(xi) The Company shall have obtained all governmental, regulatory or third party
consents and approvals, if any, necessary for the sale of the Securities.

(xii) The Registration Statement shall be effective and available for the
issuance and sale of the Securities hereunder and the Company shall have
delivered to such Buyer the Prospectus and the Prospectus Supplement as required
thereunder.

(xiii) Contemporaneously with the Closing, the Company shall have consummated
the transactions contemplated by the Securities Purchase Agreement (the “Ramius
Securities Purchase Agreement”) dated as of the date hereof by and among the
Company, RCG PB, Ltd. And Ramius Enterprise Master Fund Ltd, which shall result
in the Company receiving an aggregate of $10 million pursuant to such agreement.

(xiv) The Company shall have delivered to such Buyer such other documents
relating to the transactions contemplated by this Agreement as such Buyer or its
counsel may reasonably request.

8. TERMINATION. In the event that the Closing shall not have occurred with
respect to a Buyer on or before five (5) Business Days from the date hereof due
to the Company’s or such Buyer’s failure to satisfy the conditions set forth in
Sections 6 and 7 above (and the nonbreaching party’s failure to waive such
unsatisfied condition(s)), the nonbreaching party shall have the option to
terminate this Agreement with respect to such breaching party at the close of
business on such date without liability of any party to any other party;
provided, however, that if this Agreement is terminated pursuant to this
Section 8, the Company shall remain obligated to reimburse the non-breaching
Buyers for the expenses described in Section 4(f) above.

 

- 20 -



--------------------------------------------------------------------------------

9. MISCELLANEOUS.

(a) Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.

(c) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

(d) Severability. If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 

- 21 -



--------------------------------------------------------------------------------

(e) Entire Agreement; Amendments. This Agreement and the other Transaction
Documents supersede all other prior oral or written agreements between the
Buyers, the Company, their affiliates and Persons acting on their behalf with
respect to the matters discussed herein, and this Agreement, the other
Transaction Documents and the instruments referenced herein and therein contain
the entire understanding of the parties with respect to the matters covered
herein and therein and, except as specifically set forth herein or therein,
neither the Company nor any Buyer makes any representation, warranty, covenant
or undertaking with respect to such matters. No provision of this Agreement may
be amended other than by an instrument in writing signed by the Company and the
holders of at least a majority of the aggregate number of Registrable Securities
issued and issuable hereunder and under the Warrants, and any amendment to this
Agreement made in conformity with the provisions of this Section 9(e) shall be
binding on all Buyers and holders of Securities as applicable. No provision
hereof may be waived other than by an instrument in writing signed by the party
against whom enforcement is sought. No such amendment shall be effective to the
extent that it applies to less than all of the holders of the applicable
Securities then outstanding. No consideration shall be offered or paid to any
Person to amend or consent to a waiver or modification of any provision of any
of the Transaction Documents unless the same consideration also is offered to
all of the parties to the Transaction Documents and holders of Warrants. The
Company has not, directly or indirectly, made any agreements with any Buyers
relating to the terms or conditions of the transactions contemplated by the
Transaction Documents except as set forth in the Transaction Documents. Without
limiting the foregoing, the Company confirms that, except as set forth in this
Agreement, no Buyer has made any commitment or promise or has any other
obligation to provide any financing to the Company or otherwise.

(f) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one Business Day after deposit with an overnight
courier service, in each case properly addressed to the party to receive the
same. The addresses and facsimile numbers for such communications shall be:

If to the Company:

Stereotaxis Inc.

4320 Forest Park Avenue, Suite 100

St. Louis, Missouri 63108

Telephone:

   (314) 678-6100

Facsimile:

   (314) 678-6110

Attention:

   Michal P. Kaminksi    James M. Stolze

 

- 22 -



--------------------------------------------------------------------------------

with a copy (for informational purposes only) to:

Bryan Cave LLP

One Metropolitan Square

Suite 3600

St. Louis, MO 63102

Telephone:

   (314) 259-2000

Facsimile:

   (314) 259-2020

Attention:

   James L. Nouss, Jr., Esq.    Robert J. Endicott, Esq.

If to the Transfer Agent:

BNY Mellon Shareowner Services LLC

911 Washington Ave., 3rd Floor

St. Louis, MO 63101

Tel:

   (314) 613-8233

Fax:

   (314) 613-8238

Attention:

   Jane A. Marten    Relationship Manager

If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers, with copies to such Buyer’s representatives as set forth on the Schedule
of Buyers,

with a copy (for informational purposes only) to:

Cooley Godward Kronish LLP

Five Palo Alto Square

3000 El Camino Real

Palo Alto, CA 94306-2155

Telephone:

   (650) 843-5000

Facsimile:

   (650) 857-0663

Attention:

   Laura A. Berezin, Esq.

or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change.
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or
(C) provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (i), (ii) or (iii) above, respectively.

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of the Warrants. The Company shall not assign this
Agreement or any rights or obligations hereunder without the prior written
consent of the holders of at least a majority of the aggregate number of

 

- 23 -



--------------------------------------------------------------------------------

Registrable Securities issued and issuable hereunder, including by way of a
Fundamental Transaction (unless the Company is in compliance with the applicable
provisions governing Fundamental Transactions set forth in the Warrants). A
Buyer may assign some or all of its rights hereunder without the consent of the
Company, in which event such assignee shall be deemed to be a Buyer hereunder
with respect to such assigned rights

(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

(i) Survival. Unless this Agreement is terminated under Section 8, the
representations and warranties of the Company and the Buyers contained in
Sections 2 and 3, and the agreements and covenants set forth in Sections 4, 5
and 9 shall survive the Closing. Each Buyer shall be responsible only for its
own representations, warranties, agreements and covenants hereunder.

(j) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as are
reasonably necessary in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

(k) Indemnification. (i) In consideration of each Buyer’s execution and delivery
of the Transaction Documents and acquiring the Securities thereunder and in
addition to all of the Company’s other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless each
Buyer and each other holder of the Securities and all of their stockholders,
partners, members, officers, directors, employees and direct or indirect
investors and any of the foregoing Persons’ agents or other representatives
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the “Indemnitees”)
from and against any and all actions, causes of action, suits, claims, losses,
costs, penalties, fees, liabilities and damages, and expenses in connection
therewith (irrespective of whether any such Indemnitee is a party to the action
for which indemnification hereunder is sought), and including reasonable
attorneys’ fees and disbursements (the “Indemnified Liabilities”), incurred by
any Indemnitee as a result of, or arising out of, or relating to (a) any
misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (b) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby or
(c) any cause of action, suit or claim brought or made against such Indemnitee
by a third party that is not an Affiliate of such Indemnitee (including for
these purposes a derivative action brought on behalf of the Company) and arising
out of or resulting from (i) the execution, delivery, performance or enforcement
of the Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, (ii) any transaction financed or to be financed
in whole or in part, directly or indirectly, with the proceeds of the issuance
of the Securities, or (iii) the status of such Buyer or holder of the Securities
as an investor in the Company. To the extent that the foregoing undertaking by
the Company may be unenforceable for any reason, the Company shall make the
maximum contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law.

 

- 24 -



--------------------------------------------------------------------------------

(ii) Promptly after receipt by an Indemnitee under this Section 9(k) of notice
of the commencement of any action or proceeding (including any governmental
action or proceeding) involving an Indemnified Liability, such Indemnitee shall,
if a claim for indemnification in respect thereof is to be made against any
indemnifying party under this Section 9(k), deliver to the indemnifying party a
written notice of the commencement thereof, and the indemnifying party shall
have the right to participate in, and, to the extent the indemnifying party so
desires, jointly with any other indemnifying party similarly noticed, to assume
control of the defense thereof with counsel mutually satisfactory to the
indemnifying party and the Indemnitee; provided, however, that an Indemnitee
shall have the right to retain its own counsel with the fees and expenses of not
more than one counsel for such Indemnitee to be paid by the indemnifying party,
if, in the reasonable opinion of the Indemnitee, the representation by such
counsel of the Indemnitee and the indemnifying party would be inappropriate due
to actual or potential differing interests between such Indemnitee and any other
party represented by such counsel in such proceeding. Legal counsel referred to
in the immediately preceding sentence shall be selected by the Investors holding
at least a majority of the Registrable Securities. The Indemnitee shall
cooperate fully with the indemnifying party in connection with any negotiation
or defense of any such action or Indemnified Liabilities by the indemnifying
party and shall furnish to the indemnifying party all information reasonably
available to the Indemnitee that relates to such action or Indemnified
Liabilities. The indemnifying party shall keep the Indemnitee fully apprised at
all times as to the status of the defense or any settlement negotiations with
respect thereto. No indemnifying party shall be liable for any settlement of any
action, claim or proceeding effected without its prior written consent,
provided, however, that the indemnifying party shall not unreasonably withhold,
delay or condition its consent. No indemnifying party shall, without the prior
written consent of the Indemnitee, which consent shall not be unreasonably
withheld conditioned or delayed, consent to entry of any judgment or enter into
any settlement or other compromise which does not include as an unconditional
term thereof the giving by the claimant or plaintiff to such Indemnitee of a
release from all liability in respect to such Indemnified Liabilities or
litigation. Following indemnification as provided for hereunder, the
indemnifying party shall be subrogated to all rights of the Indemnitee with
respect to all third parties, firms or corporations relating to the matter for
which indemnification has been made. The failure to deliver written notice to
the indemnifying party within a reasonable time of the commencement of any such
action shall not relieve such indemnifying party of any liability to the
Indemnitee under this Section 9(k), except to the extent that the indemnifying
party is prejudiced in its ability to defend such action.

(iii) The indemnification required by this Section 9(k) shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as and when bills are received or Indemnified Liabilities are
incurred.

(iv) The indemnity agreements contained herein shall be in addition to (x) any
cause of action or similar right of the Indemnitee against the indemnifying
party or others, and (y) any liabilities the indemnifying party may be subject
to pursuant to the law.

 

- 25 -



--------------------------------------------------------------------------------

(l) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

(m) Remedies. Each Buyer and each holder of the Securities shall have all rights
and remedies set forth in the Transaction Documents and all rights and remedies
which such holders have been granted at any time under any other agreement or
contract and all of the rights which such holders have under any law. Any Person
having any rights under any provision of this Agreement shall be entitled to
enforce such rights specifically (without posting a bond or other security), to
recover damages by reason of any breach of any provision of this Agreement and
to exercise all other rights granted by law. Furthermore, the Company recognizes
that in the event that it fails to perform, observe, or discharge any or all of
its obligations under the Transaction Documents, any remedy at law may prove to
be inadequate relief to the Buyers. The Company therefore agrees that the Buyers
shall be entitled to seek temporary and permanent injunctive relief in any such
case without the necessity of proving actual damages and without posting a bond
or other security.

(n) Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Buyer exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Buyer may rescind or
withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.

(o) Payment Set Aside. To the extent that the Company makes a payment or
payments to the Buyers hereunder or pursuant to any of the other Transaction
Documents or the Buyers enforce or exercise their rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other Person under any law (including, without limitation, any
bankruptcy law, foreign, state or federal law, common law or equitable cause of
action), then to the extent of any such restoration the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.

(p) Independent Nature of Buyers’ Obligations and Rights. The obligations of
each Buyer under any Transaction Document are several and not joint with the
obligations of any other Buyer, and no Buyer shall be responsible in any way for
the performance of the obligations of any other Buyer under any Transaction
Document. Nothing contained herein or in any other Transaction Document, and no
action taken by any Buyer pursuant hereto or thereto, shall be deemed to
constitute the Buyers as, and the Company acknowledges, and each Buyer confirms,
that the Buyers do not so constitute, a partnership, an association, a joint
venture or any other kind of entity, or create a presumption that the Buyers are
in any way acting in concert or as a group, and the Company will not assert any
such claim with respect to such obligations or the transactions contemplated by
the Transaction Documents and the Company acknowledges, and each Buyer confirms,
that the Buyers are not acting in concert or as a group with

 

- 26 -



--------------------------------------------------------------------------------

respect to such obligations or the transactions contemplated by the Transaction
Documents. The Company acknowledges and each Buyer confirms that it has
independently participated in the negotiation of the transaction contemplated
hereby with the advice of its own counsel and advisors. Each Buyer shall be
entitled to independently protect and enforce its rights, including, without
limitation, the rights arising out of this Agreement or out of any other
Transaction Documents, and it shall not be necessary for any other Buyer to be
joined as an additional party in any proceeding for such purpose.

[Signature Page Follows]

 

- 27 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

COMPANY: STEREOTAXIS, INC. By:  

/s/ Michael P. Kaminski

Name:   Michael P. Kaminski Title:   President and Chief Operating Officer



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

BUYERS: SANDERLING VENTURE PARTNERS VI CO-INVESTMENT FUND, L.P. By:   Middleton,
McNeil, Mills & Associates VI, LLC By:  

/s/ Fred A. Middleton

  Fred A. Middleton   Managing Director SANDERLING VI LIMITED PARTNERSHIP By:  
Middleton, McNeil, Mills & Associates VI, LLC By:  

/s/ Fred A. Middleton

  Fred A. Middleton   Managing Director SANDERLING VI BETEILIGUNGS GMBH & CO. KG
By:   Middleton, McNeil, Mills & Associates VI, LLC By:  

/s/ Fred A. Middleton

  Fred A. Middleton   Managing Director SANDERLING VENTURES MANAGEMENT VI By:  

/s/ Fred A. Middleton

  Fred A. Middleton   Owner



--------------------------------------------------------------------------------

Alafi Capital Company, LLC By:  

/s/ Christopher Alafi

Name:   Christopher Alafi Title:   Managing Partner



--------------------------------------------------------------------------------

SCHEDULE OF BUYERS

 

Buyer

  

Address and

Facsimile Number

   Number
of
Common
Shares    Number
of
Warrant
Shares    Purchase
Price   

Legal Representative’s Address
and Facsimile Number

Sanderling Venture Partners VI

   400 South El Camino Real            

Co-Investment Fund, L.P.

Sanderling VI Limited Partnership

Sanderling VI Beteiligungs GMBH & Co. KG

Sanderling Ventures Management VI 1

  

Suite 1200

San Mateo, California 94402-1708

Fax: 650-375-7077

   1,012,130    2,429,752    $ 5,000,000.00   

Cooley Godward Kronish LLP

Five Palo Alto Square

3000 El Camino Real

Palo Alto, CA 94306-2155

Telephone: (650) 843-5000

Facsimile: (650) 857-0663

Attention: Laura A. Berezin, Esq.

Alafi Capital Company, LLC

  

8 Admiral Drive

Suite 324

Emeryville, California 94608

   1,012,130    2,429,752    $ 5,000,000.00   

 

1 Allocation to be provided post-signing.



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A-1

   Form of Warrant

Exhibit B

   Form of Irrevocable Transfer Agent Instructions

Exhibit C

   Form of Opinion of Company’s Counsel

Exhibit D

   Form of Secretary’s Certificate

Exhibit E

   Form of Officers Certificate

SCHEDULES

 

Schedule I

   List of General Use Free Writing Prospectus



--------------------------------------------------------------------------------

SCHEDULE I